Title: From Thomas Jefferson to Edmond Charles Genet, 1 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 1. 1793.

I have to acknowledge the receipt of your Note of the 27th. of May on the subject of Gideon Henfield, a citizen of the United States, engaged on board an armed vessel in the service of France. It has been laid before the President, and referred to the Attorney General of the United States, for his opinion on the matter of law, and I have now the honor of enclosing you a copy of that opinion. Mr. Henfield appears to be in the custody of the civil magistrate, over whose proceedings the Executive has no controul. The act with which he is charged will be examined by a Jury of his Countrymen, in the presence of Judges of learning and integrity, and if it is not contrary to the laws of the land, no doubt need be entertained that his case will issue accordingly. The forms of the law involve certain necessary delays; of which, however, he will assuredly experience none but what are necessary. I have the honor to be, with sentiments of perfect Esteem and respect, Sir, Your most obedient and Most humble servant

Th: Jefferson


P.S. After writing the above I was honored with your note on the subject of Singleterry on which it is in my power to say nothing more than in that of Henfeild.

